DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 11 and 20 - 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,653,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications and the parent both claim receiving data specifying a first segment of a set of clients and first configuration parameters associated with the first segment, the first configuration parameters specifying operation of a first interface integrated into an application; determining, using the received data, the first segment including a first subset of the set of clients; receiving a request for initiation of operation from the first interface integrated into the application executing on a first client; determining that the first segment includes the first client; and transmitting, in response to receiving the request, the first configuration parameters to the first client, which cause the first client to modify operation of the interface in response to receiving the transmitted first configuration parameters. Therefore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US Pub. No. 2015/0243132 A1) in view of LaTourneau et al. (US Pub. No. 2014/0066176 A1). 
As per claim 1, Lang et al. discloses a method comprising: receiving data specifying a first segment of a set of clients and first configuration parameters associated with the first segment (see Fig. 6 and [0029] and [0157]), the first configuration parameters specifying operation of a first interface integrated into an application (see [0029], [0032], [0132] and [0134]), receiving a request for initiation of operation from the first interface integrated into the application executing on a first client (receiving a request for an operator list for a mode of play from the peer to peer game client, see Fig. 7 and [0157]); transmitting, in response to receiving the request, the first configuration parameters to the first client, which cause the first client to modify operation of the interface in response to receiving the transmitted first configuration parameters (See Fig. 8 and [0087] and [0157]). 
However, Lang et al. does not expressly disclose determining, using the received data, the first segment including a first subset of the set of clients and determining that the first segment includes the first client. 
LaTourneau et al. teaches a method and system for generating tailored game challenges that consist of an user segmentation system ([0096]), wherein the segmentation system determines a difficulty of a game challenge based on a user's ability to complete an aspect of the game challenge. Such an ability to complete may be based on a function of game profile data (e.g., a number of active friends in a social game network, a response rate associated with the social game network, a number of expected responses from the social game network, and so forth) of the user, which may then be discounted based on a difficulty level associated with the user. May select or otherwise tune various game characteristics based an approach that attempts to segment portions of the user population within the game system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the matching of the game client of Lang et al. with a user segmentation system in view of LaTourneau et al. as it would allow the matching of the game clients to be properly segmented with common configuration parameters. 
As per claim 2, Lang et al. does not expressly disclose determining the first segment includes executing a query of a database storing data characterizing the set of clients, the stored data specifying the first segment of the set of clients and including a structured query language expression defining characteristics of clients within the first segment.
LaTourneau et al. teaches a method and system for generating tailored game challenges that consist of an user segmentation system ([0096]), wherein the segmentation system determines a difficulty of a game challenge based on a user's ability to complete an aspect of the game challenge. Such an ability to complete may be based on a function of game profile data (e.g., a number of active friends in a social game network, a response rate associated with the social game network, a number of expected responses from the social game network, and so forth) of the user, which may then be discounted based on a difficulty level associated with the user. May select or otherwise tune various game characteristics based an approach that attempts to segment portions of the user population within the game system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the matching of the game client of Lang et al. with a user segmentation system in view of LaTourneau et al. as it would allow the matching of the game clients to be properly segmented with common configuration parameters. 
As per claim 20, the instant claim is a computer program in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claims 21 and 22, the instant claim is a computer program in which corresponds to the method of claims 1 and 2. Therefore, it is rejected for the reasons set forth above. 

Examiner’s Note
	Lang et al. discloses a method for providing matching gambling game. 
Aleksey discloses a method for wagering on a skills-based digital gaming competition on a peer wagering module. 
LaTourneau et al. discloses a method for generating tailored game challenges. 
Menkhus discloses a method for peer competitive gaming. 
Arnone et al. discloses head-to-head and tournament play for enriched game play environment. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715